        Case 6:20-cv-00366-ADA Document 34-8 Filed 08/31/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS



INFOGATION CORPORATION,

       Plaintiff,
                                                      Civil Action No.: 6:20-cv-0366-ADA
v.

GOOGLE LLC,                                                   Jury Trial Demanded

       Defendant.


                        DECLARATION OF STEPHEN C. BEUERLE

       I, Stephen C. Beuerle, hereby declare and state as follows:

       1.      I am a partner at Procopio, Cory, Hargreaves & Savitch LLP. I am licensed to

practice law in the State of California. I make this declaration based on my own personal

knowledge. If called as a witness, I could and would testify to the facts stated herein.

       2.      I was the patent prosecuting attorney for U.S. Patent No. 6,292,743 ("the '743

Patent").

       3.      I have no personal recollections concerning the prosecution of the '743 Patent.

Neither I nor my law firm have any documents or other records concerning the prosecution of the

'743 Patent.

       4.      I am willing to travel to Waco, Texas to testify at trial in the above-referenced

matter, provided my expenses or covered and trial takes place after the COVID-19 pandemic.

       I declare under penalty of perjury that the foregoing is true and correct.
              25thday of August, 2020 at _________________________________.
Executed this ___                        San Diego, California.


                                                  ______________________________________
                                                  Stephen C. Beuerle




                                                 1
